Citation Nr: 0708582	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  During the pendency of the appeal the 
veteran moved to the State of Florida.  

The November 2002 rating decision denied service connection 
for rheumatoid arthritis.  Subsequently, diagnosis of 
rheumatoid arthritis of the lumbar spine was ruled out by a 
Magnetic Resonance Imaging (MRI) and X-rays of the lumbar 
spine which revealed degenerative joint disease and 
degenerative disc disease of the lumbar spine.  The Board of 
Veterans' Appeals (Board) in the December 2005 remand 
recharacterized the issue as one of service connection for 
arthritis of the lumbar spine.  

The development ordered by Board of Veterans' Appeals (Board) 
in the May 2004 and December 2005 remands has been completed 
to the extent possible.  Stegall v. West, 11  Vet. App. 268 
(1998).  The claim has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  Service medical records include treatment for low back 
pain and diagnosis of lumbar strain.  X-rays of the lumbar 
spine in service were normal.  

2.  The claims folder does not include any evidence of 
arthritis of the lumbar spine dated during the initial post 
service year.  

3.  Beginning in 2002 VA records include diagnosis of 
arthritis of the lumbar spine, with diagnostic studies 
reflecting degenerative changes and discogenic disease of the 
lumbar spine.  

4.  There is no competent medical evidence in the claims 
folder which provides a nexus between the complaints of back 
pain in service and the currently diagnosed degenerative 
changes and discogenic disease of the lumbar spine.  


CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred or aggravated 
in active military service; and service incurrence of 
arthritis of the lumbar spine may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant filed his claim in May 2002.  The RO sent the 
appellant a letter in July 2002 which informed him of VA's 
duty to assist in obtaining evidence, what the evidence must 
show to establish entitlement, and what actions the veteran 
could undertake to assist with his claim, what evidence was 
needed from the veteran, and what actions the RO had 
undertaken to help with his claim.  The veteran was kept 
apprised of the status of his claim by VA in September 2004, 
October 2004, June 2004, January 2006 letters.  

The veteran withdrew his request for a hearing in July 2003.  
The veteran was afforded a VA examination and a medical 
opinion was obtained in January 2006.  

The veteran informed the RO that he had been treated since 
1956 for his back pain.  In a July 2002 statement the veteran 
indicated that the physicians who had treated immediately 
after service were either dead or retired and their medical 
records were unavailable.  The veteran stated he received 
medical care from the VA hospitals in New York.  A VA Form 
10-7132 reveals that no treatment records of the veteran were 
found at the New York VA dated prior to April 2002.  A search 
was conducted and found no card on file which indicated the 
veteran's records had been archived.  There were no radiology 
reports or medical administration records.  The Board finds 
that the custodian of the records has stated that the records 
do not exist.  38 C.F.R. § 3.159(c)(2)(2006).  No further 
efforts to obtain VA records are required.  

VA requested and obtained VA records of treatment of the 
veteran from VA medical providers in Florida and New York 
dated from 2002 to the present.  The veteran has not 
identified any additional relevant private or VA records.  In 
April and March 2006 the veteran specifically stated he had 
no further evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2006).  

Factual Background and Analysis.  At service enlistment 
examination in September 1954 no abnormality of the spine was 
noted.  

In December 1954, service medical records reveal the veteran 
complained of pain in his feet and back after marching.  He 
had flat feet.  The veteran was seen again in December.  He 
reported pain and a history of lumbosacral sprain and arch 
trouble.  December 1954 X-rays of the low back found no 
significant abnormality.  In January 1955, the veteran was 
seen in the orthopedic clinic.  He complained of low backache 
for seven years.  Physical examination and X-rays were 
negative and no disease of the low back was found.  February 
1955 service medical records also noted a seven year history 
of pes planus and lumbar sprain.  February 1955 X-rays of the 
lumbar spine found no significant abnormality.  A March 1955 
report from the orthopedic clinic stated the veteran gave an 
indefinite history of pain in the low back which he claimed 
had been present for six years and was getting worse with 
duty in cooks school.  There had been no recent injury.  X-
rays were again negative, no disease was found and the 
veteran was sent to full duty.  

Service medical records in February 1956 refer to "Sprain, 
low back (flat feet)" and "Infra red for 4 days."  A 
chronic lumbar strain was noted.  

The February 1956 separation examination found no abnormality 
of the spine.  In November 1956 the veteran signed a 
statement indicating there had been no changes in his 
physical condition since his last physical examination.  

The veteran contends he was kicked in the back in service and 
that caused the development of his current low back 
disorders.  He asserts he was treated consistently for low 
back pain from 1956 to the present.  He originally stated 
that rheumatoid arthritis had been diagnosed and treated for 
some 40 years.  When subsequent clinical testing revealed no 
rheumatoid arthritis but degenerative joint disease and 
degenerative disk disease the veteran amended his claim.  

The veteran filed a claim for VA benefits in the 1970's.  He 
was afforded a VA examination in September 1975.  On the 
cover sheet of the September 1975 VA examination report the 
veteran stated he had painful feet and rheumatoid arthritis 
of the knees and hands had been diagnosed.  There were no 
complaints of any low back pain recorded.  

A statement from Dr. R., dated in January 1984 reveals he had 
treated the veteran for undifferentiated rheumatic disease.  

Beginning in 2002 private and VA records document symptoms of 
low back pain.  The veteran gave a history of 40 years of 
treatment for rheumatoid arthritis.  December 2002 VA X-rays 
and a November 2003 VA MRI of the lumbar spine revealed 
degenerative changes and discogenic disease of the lumbar 
spine.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The evidence includes complaints of low back pain in service 
and current diagnosis of degenerative joint disease and 
discogenic disease of the lumbar spine.  In addition, the 
veteran has stated he has had low back pain since service.  
Notwithstanding the appellant's showing of in-service 
symptoms and post-service continuity of symptomatology, 
medical expertise is still required to relate the appellant's 
present disorder etiologically to in-service and post-service 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Sacks v. West, 11 Vet. App. 314 (1998).  

While the veteran complained of low back pain in service, X-
rays did not reveal any arthritis or disc disease in service.  
The only evidence which states there is a link between the 
complaints in service and the currently diagnosed 
degenerative joint disease and discogenic disease are the 
statements of the veteran.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this instance service records do not support 
diagnosis of either arthritis or discogenic disease either in 
service or during the initial post service year.  For that 
reason the Board remanded the claim to obtain a medical 
opinion.  

The veteran was examined in January 2006 at VA.  The VA 
physician examined the veteran and reviewed the claims 
folder.  She stated that it was unlikely the veteran's 
current spine condition was related to old low back pain 
during service.  She pointed out that there was no medical 
evidence of any low back pain problems since discharge from 
military service until 2002.  She related his current 
degenerative joint disease and discogenic disease to aging.  

The veteran responded to the obtain of the VA physician and 
has asserted that the January 1984 statement from Dr. R, is 
evidence of treatment for low back pain prior to 2002.  The 
statement of Dr. R. refers only to treatment for 
undifferentiated rheumatic disease.  There is nothing in the 
statement which indicates any involvement of the low back.  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

As there is no competent medical evidence which relates the 
appellant's present low back disorders etiologically to in-
service complaints of low back pain, the claim for service 
connection for arthritis of the lumbar spine must be denied.  


ORDER

Service connection for arthritis of the lumbar spine is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


